Citation Nr: 0307298	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-19 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an RO rating decision.  The Board remanded the veteran's 
claim in October 1998 and March 2000.  In May 2000, the Board 
issued a decision which the veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In May 2001, the CAVC vacated the Board's decision 
and remanded for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA) by the Board in 
the first instance, and, if necessary, readjudication of the 
issue on the merits.  The current decision of the Board 
responds to the mandate of the CAVC.  

Since the issuance of the RO's March 2000 supplemental 
statement of the case, additional records have been 
associated with the claims file.  However, the claims file 
need not be returned to the RO, as 38 C.F.R. § 20.1304 has 
been amended to no longer require consideration and issuance 
of a supplemental statement of the case by the agency of 
original jurisdiction of pertinent evidence submitted by an 
appellant without waiver of this procedural right. 66 Fed. 
Reg. 3099 (Jan. 23, 2002). This amendment applies to appeals 
pending on February 22, 2002, whether at the Board, the CAVC, 
or the United States Court of Appeals for the Federal 
Circuit. 66 Fed. Reg. 3099, 3100 (Jan. 23, 2002).


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling, residuals of 
a right thigh wound with fracture of the femur, rated as 30 
percent disabling, and residuals of serum hepatitis, rated as 
noncompensably disabling; the total combined disability 
rating is 50 percent.

2.  The veteran has a high school general equivalency diploma 
(GED) and one year of college education, and work experience 
as a part owner of a restaurant and as an automobile 
salesman; he has sought vocational rehabilitation in the 
cosmetology field.

3.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran's service-connected 
disabilities (namely PTSD) alone prevent him from performing 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for a TDIU

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  Disabilities arising from a common etiology or a 
single accident are to be considered a single disability for 
purposes of this regulation.  38 C.F.R. § 4.16(a) (2002).  

The veteran's PTSD is rated as 30 percent disabling, his 
right thigh wound disability is rated as 30 percent 
disabling, and his residuals of hepatitis disability is rated 
as noncompensably disabling.  The combined disability rating 
is 50 percent.  See 38 C.F.R. § 4.25 (2002).  Since he does 
not have any service-connected disabilities rated as 40 
percent disabling or higher, and his combined rating is not 
70 percent or more, the veteran does not meet the schedular 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19 (2002); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, VA's General Counsel concluded that the controlling 
VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

In this case, records from VA inpatient treatment period in 
August 1994 reveal that the veteran was treated for 
polysubstance abuse.  He also stated during this treatment 
that his unemployment is due to his heroin dependence.  The 
record shows a long history of substance dependence, as 
evidenced in part by May 1994, August 1993, March 1992, 
August 1984 and October-November 1974 VA inpatient treatment 
reports for substance abuse, and the January 1985 VA 
examination revealing drug dependency.  

The record also reflects that at a November 1994 VA 
examination, he had much anxiety, anger and irritability, 
mostly directed toward his wartime experiences in Vietnam.  
He had recurrent intrusive dreams about Vietnam, difficulty 
with concentration and sleeping, and intensive psychological 
distress and depression.  Upon examination, his affect was 
totally inappropriate, his speech was pressured with paranoid 
and grandiose feelings, and his insight and judgment were 
poor.  However, he denied any suicidal or homicidal 
ideations, as well as any auditory or visual hallucinations.  
In the examiner's opinion, the veteran showed gross evidence 
of PTSD as well as a major psychiatric diagnosis of bipolar 
affective disorder, along with heroin dependency.  

During a March 1995 VA outpatient visit, the veteran was 
peculiarly dressed in a baseball outfit, and was carrying 
numerous objects inside bags.  He was hyperactive and his 
affect was expansive.  He initially denied abuse of drugs or 
alcohol, but later admitted to drinking one to two beers at 
lunch.  

The record also reveals that the veteran was incarcerated 
from November 1996 to December 1998.  A March 1999 vocational 
training evaluation report indicated that the veteran had 
been released from prison and he currently lived with a 
friend.  In his leisure time, he enjoyed reading, playing 
handball, and working out (activities he enjoyed while in 
prison).  He had no marketable job skills and had limited 
work experience and education.  He felt that his PTSD was his 
most disabling condition, and that it was getting worse over 
time.  He said he experienced more PTSD symptoms now that he 
was drug free.  He also found that his leg was more painful 
and that the limitations imposed by it had increased as well.  
This limitations reported included lifting, carrying, 
standing, walking, treading, and exposure to heat.  

The veteran's MMPI-2 results reflected a marked disregard for 
social standards and values.  According to the vocational 
rehabilitation report, people with this characteristic 
frequently would get into trouble with authorities because of 
antisocial behavior, and they had a poorly developed 
conscience, easy morals, and fluctuating ethical values.  
This was also noted to be common among those who abused 
alcohol and other substances.  The veteran was noted to have 
some manifestations of the behaviors and symptoms typically 
associated with PTSD, such as unwanted or disturbing 
thoughts, feeling misunderstood or mistreated, high anxiety 
levels, and sleep disturbance.  While the veteran suggested 
that he wanted to get a bachelor's degree, he was informed 
that he was not currently a good candidate for schooling due 
to his poor employment history and frequent incarcerations.  
It was suggested that he participate in Incentive Work 
Therapy at a VA facility for four to five months to establish 
stability and motivation.  He agreed to this.

The vocational rehabilitation report concluded that the 
veteran did appear to have an impairment of employability, in 
that his limitations included lifting, carrying, standing, 
walking, treading, and exposure to heat.  The report also 
concluded that the veteran's service-connected disabilities 
did appear to materially contribute to his impairment of 
employability.  He did not appear to have overcome his 
impairment as he had not secured reasonably developed skills 
in a suitable occupation.  He had not held any stable or 
suitable employment within his interests, aptitudes, and 
disabilities.  Finally, it was concluded that the veteran 
appeared to have a serious employment handicap due to the 
limitations imposed by his service-connected disabilities.  

He was treated for PTSD at VA from July to September of 1999 
and was referred for elective admission due to exacerbation 
of PTSD symptoms.  During this treatment, he described 
difficulty sleeping due to recurrent dreams about combat 
experiences in Vietnam, hypervigilance, a past history of 
violent behavior and drug abuse, lack of life goals or family 
or relationship support, and compulsive overeating and 
exercising.  On admission to a residential PTSD program, he 
was well groomed and well oriented, but anxious with 
attention and concentration problems.  He showed no deficit 
in cognitive functioning, but had only fair insight and 
judgment.  Prior to discharge from the program, he was alert 
and well oriented with no signs of psychosis or suicidal or 
homicidal thoughts; his anger appeared controlled with no 
apparent threat of physically acting out; and he was stable 
on medication.  Statements dated in September 1999 from the 
medical director of the PTSD program indicate that the 
veteran would be unable to work for 6 months due to needed 
improvement in anger management, communication skills, and 
coping with stress.  The medical director also stated that 
the veteran's "psychiatric condition interferes with his 
ability to function in an occupational role."  The veteran's 
GAF score at the time of his hospital discharge in September 
1999 was 51 - up from 41 at admission.  

VA outpatient records from November 1999 to March 2000 show 
that the veteran participated well during group therapy 
sessions and assisted other program members with challenging 
and supportive feedback.  

In a January 2000 vocational rehabilitation report, it was 
noted that the veteran had originally been interested in 
obtaining a degree in counseling or social work, with the 
goal of being a substance abuse counselor.  However, during 
counseling, he voiced a desire for short-term training, 
perhaps in cosmetology.  It was noted that the veteran had 
demonstrated good motivation and responsibility up to this 
point.

The veteran was again hospitalized at a VA facility between 
July and August of 2000.  He reported that in the prior two 
to four months, he had noticed a progressive worsening of 
mood, with irritability, and feeling "down" and less 
tolerant.  He was not acting out on it however.  He also had 
low energy, decreased interest, anhedonia, low motivation, 
and difficulty concentrating.  He reported having nightmares, 
early wakening, having a startle reaction about twice a week, 
intrusive memories, hypervigilance, increased isolation, and 
difficulty relating to people, functioning at work, and 
completing his tasks.  He denied having any psychosis, mania, 
phobias, or obsessions.  He had had panic attacks, mostly 
related to nightmares.  He said he had not had any contact 
with his two children for six years.  He lived alone in an 
apartment and attended VA vocational rehabilitation as a 
hairdresser.  

The veteran reported having a lifetime of a dysphoric, mostly 
irritable mood.  He had had no psychosis, phobias, 
obsessions, or history of mania.  He had had panic attacks 
mostly related to nightmares.  He reported diminished 
concentration.  Upon his admission, he was casually dressed 
and appropriately groomed.  He had good eye contact, and was 
coherent with goal-directed speech.  The quality of speech 
was unremarkable and his speech content reflected low self-
esteem.  His general attitude was cooperative.  Mood was 
depressed with restricted affect.  The veteran denied any 
suicidal or homicidal ideations or plans.  Perception was 
unremarkable.  He had no hallucinations, illusions, or other 
such abnormalities.  He was oriented to time, place, and 
person.  There was a deficit in his recent memory, attention, 
and concentration (by history).  The estimated range of 
intellectual ability was average and his judgment and insight 
were deemed good.  The veteran was incorporated into group 
activities, as this was his second admission.  His GAF score 
was 45 on admission and 48 at his discharge in August 2000.  
He continued to participate in outpatient group therapy in 
August 2000.  

During an October 2000 outpatient session, the veteran was 
casually dressed and groomed, his affect was stable and 
restricted, and his mood was anxious.  He stated that he had 
been trying to reorganize his life since he had dropped out 
of beautician school, which he found, in part, too stressful.  
He continued to report symptoms of anxiety specifically when 
he needed to go out in crowded places.  He also reported a 
"general sense" of anxiety and worry, which he found 
distressing and which interfered with his sleep.  The 
impression was that the veteran was stable with persistent 
anxiety symptoms.  

During a January 2001 outpatient visit, the veteran sought 
refills of his psychiatric medications.  He was casually 
dressed and groomed, alert, oriented, pleasant and 
cooperative with stable and appropriate affect.  His mood was 
anxious but his speech was coherent and goal-directed.  
During a March 2001 outpatient visit, he asked for renewed 
prescriptions for psychiatric medication.  He appeared tense 
and anxious, although his speech was coherent and goal-
directed, affect was stable, eye contact was good, and he was 
cooperative.  There were no psychotic symptoms elicited and 
the veteran denied any suicidal or homicidal ideations or 
plans.  The veteran admitted to having relapsed with alcohol 
abuse, and recent stressors and triggers that may have caused 
the relapse were discussed.  The veteran was encouraged to 
see outpatient substance abuse treatment, and he stated that 
he would do so.    

During an April 2001 outpatient visit, the veteran displayed 
incoherent speech, and poor eye contact.  He admitted to 
using alcohol and drugs, and said he had last used alcohol 
that day and had taken pain killers the day before.  He 
seemed somewhat agitated.  He was rehospitalized at a VA 
facility subsequently in April 2001.  He reported that he 
lived by himself in an apartment and had been using alcohol 
every day since November 2000.  He claimed that before then, 
he had abstained from alcohol for six years.  He said he 
started drinking again after experiencing PTSD-related 
nightmares.  Those nightmares and flashbacks had become too 
severe and he relapsed.  He said he had been drinking about 
two six-packs of beer throughout the day, although he had 
developed a tolerance for this and had increased his intake.  
He said he had given up social activities to obtain and use 
substances.  He said he had been to detox for alcohol twice 
before.  He also said that he had begun taking heroin after 
an inguinal hernia repair several months before.  He said 
that he had become addicted to pain killers and was acquiring 
heroin by any means possible.  

He was presently beginning to feel withdrawal symptoms of 
weakness, abdominal discomfort, mild hand tremors, cold 
sweats and rhinorrhea.  There was no nausea, vomiting, or 
diarrhea, even though he claimed that his drug of choice was 
alcohol.  The veteran also reported that he had had a long-
standing history of depression after the Vietnam War and had 
noticed a progressive worsening of mood, feeling down and 
irritable with low energy, anhedonia, low motivation and 
difficulty concentration, decreased sleep, and increased 
appetite.  He denied having any death wishes.  While he 
claimed to have thought about suicide in the past, this was 
not a part of his current clinical picture.  

Upon admission, he was alert, and oriented to person, place, 
and time.  He was unable to follow the answers of the 
interviewer, however, and his appearance was unkempt with 
poor grooming and hygiene.  He exhibited psychomotor 
retardation.  He seemed agitated, frustrated, disinterested, 
and combative.  He was also uncooperative and disrespectful 
at times.  His mood was depressed and angry, and his affect 
was congruent with his mood.  He was exhibiting inappropriate 
anger to routine questions.  His speech was relevant and 
coherent.  His thought process and content were not 
disorganized but vague, without evidence of perceptual 
disturbance.  He had no auditory or visual hallucinations, 
suicidal or homicidal ideations, illusions, obsessions, or 
phobia thoughts.  He appeared to be displaying paucity of 
thought content.  Impulse control was fair.  He showed poor 
insight and judgment into his mental condition.  He was 
poorly reliable as a historian or decision-maker regarding 
his treatment plan.  During his hospitalization, the veteran 
detoxified without complications even though he remained 
isolated and interacted poorly with staff and peers.  He 
avoided talking unless he was approached.  He responded well 
(albeit slowly) to treatment.  Eventually, his mood and 
affect improved and he had better control of his behavior.  
His GAF score on discharge was 40.  The veteran continued to 
participate in group therapy in May 2001.  

At a November 2002 VA examination, the veteran admitted to a 
history of alcohol and drug usage.  He was divorced and he 
lived with a friend, although he said that he kept in 
intermittent contact with a son and a daughter.  He appeared 
well groomed, alert, cooperative, and oriented to person, 
place, and time.  Eye contact was poor, speech was slow and 
monotone, mood was depressed, and affect was sad.  He had a 
decreased energy level, appetite, and ability to concentrate.  
There was evidence of psychomotor retardation.  The veteran 
had marked survivor guilt and would apparently awaken 
frequently at night, reliving Vietnam experiences.  He 
frequently wondered why he survived the war and why many of 
his buddies did not.  He scored a 30/30 on a Folstein Mini-
Mental Status examination.  There was no evidence of paranoid 
ideas, loose associations, or flight of ideas.  

The veteran said that he tried to avoid thoughts, feelings, 
and conversations associated with his time in Vietnam.  He 
felt detached and estranged from others, and said that this 
had caused his divorce and distant relationship with his 
children.  The veteran was diagnosed as having PTSD, and 
given a GAF score of 40.  The examiner noted that the 
veteran's degree of social impairment and degree of 
instability to work were severe.    

In addition to the symptoms of service-connected PTSD 
detailed above, the veteran also suffers from a service-
connected right thigh disability.  From his March 1970 VA 
examination, the evidence shows his most significant 
symptomatology in this regard to be an old complete oblique 
and comminuted fracture of the lower third of the right 
femur, with a four inch adherent scar with loss of tissue, 
medial surface lower right thigh and a 11/2 inch adherent scar 
with loss of tissue, medial surface lower thigh.  There was 
tenderness over the patella and an inability to fully squat 
on the right knee.  As previously indicated the veteran was 
granted a 30 percent disability rating for this right thigh 
condition.  This rating has been in effect since December 
1969 and is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2002).  

Does this service-connected disability affect the veteran's 
employability?  On one hand, a July 1999 evaluation for 
vocational training indicates that the veteran reported 
limitations with lifting, carrying, standing, walking, 
treading, and exposure to the heat.  During his October 2000 
outpatient session, he said he had dropped out of beautician 
school in part because he found it too physically demanding 
due to knee problems.  

Yet VA outpatient records do not show significant treatment 
related to this service-connected disability.  The veteran 
did complain about right knee pain during a November 2002 VA 
examination.  Examination showed some shortening of the right 
femur.  There was no instability of the right knee, although 
there was swelling with bony spurs present, as well as 
subpatellar crepitus.  Flexion was to 100 degrees, while 
extension was to 0 degrees, and there was weakness and 
fatigability noted (as well as atrophy of the right 
quadriceps).  However, this was not manifested by change in 
the degrees of limitation of motion or addition limitation of 
motion from his impaired state.  The examiner did opine that 
pain did limit the veteran's functional ability and 
especially during flare-ups occurring after repeated use and 
walking long distances.  Although the veteran said he was 
unable to work, the VA examiner's opinion was that the 
veteran's physical condition did not stop him from doing some 
type of gainful employment as well as the activities of daily 
living.  In light of this objective evidence, the Board finds 
that the veteran's service-connected right thigh disability 
does not, itself, limit the veteran's ability to work.  

Although the veteran's residuals of serum hepatitis 
disability has been service connected, it has been rated as 
noncompensably disabling, which accurately reflects the fact 
that he has not sought treatment for any symptoms of 
hepatitis during this appeals period.  There certainly is no 
indication that this service-connected disability has had an 
ill effect on the veteran's employability.  

Indeed, the veteran appears to primarily attribute his 
unemployment to PTSD.  The evidence as to whether this 
disability has led to the veteran's unemployability is mixed.  
His Armed Forces of the United States Report of Transfer or 
Discharge (DD Form 214) states that he has a general 
equivalency diploma (GED).  The veteran's November 1995 TDIU 
application indicates that he also has one year of college in 
the field of cosmetology.  The Board notes that this same 
application indicates that the veteran worked as a part owner 
of a restaurant for 5 years until 1991, and previously as a 
car salesman.  This evidence suggests that the veteran is 
capable of working or at least pursuing work. 

Moreover, the record shows that a significant hindrance to 
gainful employment is the veteran's history of substance 
abuse and incarceration.  The Board notes that the veteran 
reported during his August 1994 inpatient drug treatment that 
his past unemployment had been due to substance abuse, which 
is not service connected.  As noted above, the Board must 
only consider those disabilities that are service connected 
in deciding this TDIU claim.  See 38 C.F.R. § 4.16 (2002).

Yet the objective evidence in this case also reflects that 
the veteran has consistently been assigned GAF scores in the 
40s for his PTSD.  Moreover, his GAF scores have gradually 
trended downward to the point that they were reported as 40 
both at the end of his last hospitalization in April 2001 and 
at the last VA examination in December 2002.  For example, 
his GAF score at the of beginning his first VA PTSD 
hospitalization in July 1999 was 41; however, it rose to 51 
on discharge in September 1999.  His GAF score was 45 on 
admission in July 2000 and 48 on discharge in August 2000, 
and it was 40 on discharge in April 2001.  This pattern 
continued at the November 2002 VA examination, after which 
the veteran was assigned a GAF score of 40.  Moreover, the VA 
examiner then concluded that the veteran's "degree of 
inability to work" was severe.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV),  a GAF score of between 
41 to 50 is defined as reflecting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) [emphasis added].  A GAF score between 31 to 
40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  


Thus, the gradual slippage of the veteran's GAF score from as 
high as 51 after hospital treatment to a low of 40 suggests a 
gradual decline in his work functioning from being able to 
work, to being unable to keep a job, to being unable to work 
due to his psychiatric impairment.    

The Board finds that the evidence in this case is in relative 
equipoise.  On one hand, the veteran has had a history of at 
least partially successful attempts to either find work or 
obtain training for work (e.g., in cosmetology).  His 
employability has also clearly been hampered by nonservice-
connected substance abuse symptoms (as well as by lengthy 
incarcerations).  Yet the record also includes GAF scores 
(based on PTSD) which have fallen to a level that is assigned 
to individuals who are deemed to be unable to work.  This is 
objective evidence which strongly suggests that the veteran 
is, due to his service-connected PTSD, effectively prevented 
from performing substantially gainful employment.  

Therefore, because the record provides approximate balance of 
positive and negative evidence on the merits, the Board will 
give the veteran the benefit of the doubt as required by 38 
U.S.C.A. § 5107 (2002), and grant the claim for entitlement 
to a TDIU.  

II.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's original, formal claim for benefits (made on a 
VA Form 21-526) was filed in January 1970.  His informal 
claim for a TDIU (in the form of a letter from his 
representative) was submitted in November 1995.  Neither 
veteran nor his representative has raised an issue as to 
provision of a form or instructions for applying for 
benefits.  Thus, there is no issue as to provision of a form 
or instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a statement of the case in November 1998, a 
supplemental statement of the case in March 2000, a Board 
decision in May 2000, and a development letter from the Board 
in October 2002.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether a TDIU could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran and his representative of the 
information and evidence necessary to substantiate his claim. 

The Board is also satisfied that, especially by the October 
2002 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained medical records from VA and the veteran's 
state Department of Human Resources, and has also obtained 
the veteran's Vocational Rehabilitation folder.  In March 
2003, the veteran indicated in writing that he had no further 
evidence or argument to submit.  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in November 
1994 and November 2002, and the reports of these examinations 
have been obtained and reviewed by the Board.

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a TDIU is granted.



 
                        
____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

